DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tank configured to be filled by a first and second hydrogen feeder in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "hydrogen fill factor" in line 8 of the claim.  While it is understood that the “hydrogen fill factor” is based on the internal temperatures of the first and second tanks as well as the pressures from the first and second hydrogen feeders, it is still unclear is the limitation is a threshold for the pressure and temperature for when to stop or is the volume of hydrogen in the tank when filling or what the relation between the pressure and temperatures are to make the “hydrogen fill factor”. For purposes of examination, the limitation “hydrogen fill factor” will be considered the amount of hydrogen in the tanks. 
Claim 6 recites the limitation " a first hydrogen fill factor" in line 8 of the claim. While it is understood that the “a first hydrogen fill factor” is based on the internal temperatures of the first tank as well as the pressure from the first hydrogen feeder, it is still unclear is the limitation is a threshold for the pressure and temperature for when to stop or is the volume of hydrogen in the tank when filling or what the relation between the pressure and temperatures are to make the “hydrogen fill factor”. For purposes of examination, the limitation “hydrogen fill factor” will be considered the amount of hydrogen in the tanks. 
Claim 6 recites the limitation " a second hydrogen fill factor" in line 9 of the claim. While it is understood that the “a second hydrogen fill factor” is based on the internal temperatures of the second tank as well as the pressure from the second hydrogen feeder, it is still unclear is the limitation is a threshold for the pressure and temperature for when to stop or is the volume of hydrogen in the tank when filling or what the relation between the pressure and temperatures are to make the “hydrogen fill factor”. For purposes of examination, the limitation “hydrogen fill factor” will be considered the amount of hydrogen in the tanks. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20030150510 A1) in view of Yoshida (US 20210388947 A1).
Regarding Claim 1:
Cohen discloses a hydrogen filling system (Paragraph [0037]), comprising:
A first tank (14, Figure 1) that is configured to be filled with hydrogen (Paragraph [0037]);
a first hydrogen feeder (10, Figure 1, the system for dispensing pressurized gas is the first hydrogen feeder) configured to feed hydrogen to the first tank (Paragraph [0021]); and
a controller (28, Figure 1) configured to control the first hydrogen feeder (Paragraph [0021]),
wherein the controller (28, Figure 1) is configured to estimate a hydrogen fill factor of the first tank, based on a first internal temperature of the first tank, and a first pressure of hydrogen fed from the first hydrogen feeder (Paragraphs [0028-0030], the density ratio is the hydrogen fill factor where the first pressure is the pressure within the tank fed from the first hydrogen feeder), and to stop the first hydrogen feeder when the hydrogen fill factor reaches a predetermined threshold fill factor (Paragraph [0029-0030]).
	Cohen does not disclose:
A first tank and a second tank that are configured to be filled with hydrogen and communicate with each other;
a first hydrogen feeder and a second hydrogen feeder configured to feed hydrogen to the first tank and the second tank; and
a controller configured to control the first hydrogen feeder and the second hydrogen feeder,
wherein the controller is configured to estimate a hydrogen fill factor of the first tank and the second tank, based on a first internal temperature of the first tank and a second internal temperature of the second tank, and a first pressure of hydrogen fed from the first hydrogen feeder and a second pressure of hydrogen fed from the second hydrogen feeder, and to stop the first hydrogen feeder and the second hydrogen feeder when the hydrogen fill factor reaches a predetermined threshold fill factor.
	Yoshida teaches a hydrogen filling apparatus that has:
A first tank and a second tank (See Annotated Figure 3 below) that are configured to be filled with hydrogen and communicate with each other (Paragraph [0026]);
a first hydrogen feeder (101, Figure 3) and a second hydrogen feeder (102, Figure 3) configured to feed hydrogen to the first tank and the second tank (Abstract and Figure 2, the feeders can feed hydrogen into the first and second tank); and
receive information including temperature and pressure about the tank from the vehicle (Paragraphs [0029] and [0035]);
a controller configured to control the first hydrogen feeder and the second hydrogen feeder (Paragraphs [0035-0036]),
wherein the controller is configured to estimate a first pressure of hydrogen fed from the first hydrogen feeder and a second pressure of hydrogen fed from the second hydrogen feeder (Paragraph [0037]), and to stop the first hydrogen feeder and the second hydrogen feeder when the hydrogen fill factor reaches a predetermined threshold fill factor (Paragraph [0043], the controller stops the first and second hydrogen feeder once a filling end pressure is reached).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include a first tank and a second tank that are configured to be filled with hydrogen and communicate with each other, a first hydrogen feeder and a second hydrogen feeder configured to feed hydrogen to the first tank and the second tank; and a controller configured to control the first hydrogen feeder and the second hydrogen feeder, wherein the controller is configured to estimate a first pressure of hydrogen fed from the first hydrogen feeder and a second pressure of hydrogen fed from the second hydrogen feeder, and to stop the first hydrogen feeder and the second hydrogen feeder when the hydrogen fill factor reaches a predetermined threshold fill factor as taught by Yoshida with the motivation to refuel multiple tanks within a vehicle at once. 
It also would have been obvious to a person having ordinary skill in the art that the hydrogen filling system of Cohen can be modified to include another hydrogen feeder to fill multiple tanks within a vehicle as seen in Yoshida where the controller can be configured to estimate the hydrogen fill factor in both hydrogen feeders. 










Yoshida, Figure 2
(Annotated by Examiner)

    PNG
    media_image1.png
    729
    960
    media_image1.png
    Greyscale

Regarding Claim 2:
Cohen discloses:
Wherein the controller (28, Figure 1) is configured to 
calculate a first hydrogen fill factor that is a total hydrogen fill factor of the first tank and the second tank based on the first pressure and the first internal temperature, 
calculate a second hydrogen fill factor that is a total hydrogen fill factor of the first tank and the second tank based on the second pressure and the second internal temperature (Paragraph [0029-0030], the density ratio is the hydrogen fill factor where the first pressure is the pressure within the tank fed from the first hydrogen feeder that is repeatably calculated); and 
stop the first hydrogen feeder and the second hydrogen feeder when a higher fill factor of the first hydrogen fill factor and the second hydrogen fill factor reaches the threshold fill factor (Paragraphs [0029-0030]).
Cohen does not disclose:
Wherein the controller is configured to 
calculate a second hydrogen fill factor that is a total hydrogen fill factor of the first tank and the second tank based on the second pressure and the second internal temperature, and 
stop the first hydrogen feeder and the second hydrogen feeder when a higher fill factor of the first hydrogen fill factor and the second hydrogen fill factor reaches the threshold fill factor.
	Yoshida teaches a hydrogen filling apparatus that has:
A second hydrogen feeder (102, Figure 3) configured to feed hydrogen to the first tank and the second tank (Abstract and Figure 2, the feeders can feed hydrogen into the first and second tank); and
a controller configured to control the first hydrogen feeder and the second hydrogen feeder (Paragraphs [0035-0036]),
receive information including temperature and pressure about the tank from the vehicle (Paragraphs [0029] and [0035]),
calculate the tank based on a second pressure of hydrogen fed from the second hydrogen feeder (Paragraph [0037]),
stop the first hydrogen feeder and the second hydrogen feeder when a higher fill factor of the first hydrogen fill factor and the second hydrogen fill factor reaches the threshold fill factor (Paragraph [0043], the controller stops the first and second hydrogen feeder once a filling end pressure is reached).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include a second hydrogen feeder configured to feed hydrogen to the first tank and the second tank, a controller configured to control the first hydrogen feeder and the second hydrogen feeder, receive information including temperature and pressure about the tank from the vehicle, calculate the tank based on a second pressure of hydrogen fed from the second hydrogen feeder, stop the first hydrogen feeder and the second hydrogen feeder when a higher fill factor of the first hydrogen fill factor and the second hydrogen fill factor reaches the threshold fill factor as taught by Yoshida with the motivation to fill a hydrogen tank in a vehicle with information from the tanks. 
It also would have been obvious to a person having ordinary skill in the art that the hydrogen filling system of Cohen can be modified to include another hydrogen feeder to fill multiple tanks within a vehicle as seen in Yoshida where the controller can be configured to estimate the hydrogen fill factor in both hydrogen feeders. 

Regarding Claim 3:
Cohen discloses:
A first tank (14, Figure 1); and 
a first hydrogen feeder (10, Figure 1).
	Cohen does not disclose:
A length of a hydrogen feed channel from the first hydrogen feeder to the first tank is shorter than a length of a hydrogen feed channel from the first hydrogen feeder to the second tank; and 
a length of a hydrogen feed channel from the second hydrogen feeder to the second tank is shorter than a length of a hydrogen feed channel from the second hydrogen feeder to the first tank.
	Yoshida teaches:
A length of a hydrogen feed channel (66, Figure 2) from the first hydrogen feeder (101, Figure 3) to the first tank is shorter than a length of a hydrogen feed channel (66, 70, and 68 Figure 2) from the first hydrogen feeder to the second tank (Paragraph [0027] and See Annotated Figure 2 Above); and 
a length of a hydrogen feed channel (68, Figure 2) from the second hydrogen feeder (102, Figure 3) to the second tank is shorter than a length of a hydrogen feed channel (68, 70, and 66 Figure 2) from the second hydrogen feeder to the first tank (Paragraph [0027] and See Annotated Figure 2 Above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include a length of a hydrogen feed channel from the first hydrogen feeder to the first tank is shorter than a length of a hydrogen feed channel from the first hydrogen feeder to the second tank and a length of a hydrogen feed channel from the second hydrogen feeder to the second tank is shorter than a length of a hydrogen feed channel from the second hydrogen feeder to the first tank as taught by Yoshida with the motivation to refuel the vehicle faster that has connected tanks. 

Regarding Claim 6:
Cohen discloses a hydrogen filling system (Paragraph [0037]), comprising:
A tank (14, Figure 1) configured to be filled with hydrogen (Paragraph [0037]);
A first hydrogen feeder (10, Figure 1, the system for dispensing pressurized gas is the first hydrogen feeder) configured to feed hydrogen to the tank (Paragraph [0021]); and
a controller (28, Figure 1) configured to control the first hydrogen feeder (Paragraph [0021]), 
wherein the controller (28, Figure 1) is configured to 
calculate a first hydrogen fill factor of the tank based on an internal temperature of the tank and a first pressure of hydrogen fed from the first hydrogen feeder,
calculate a second hydrogen fill factor of the tank based on an internal temperature and a second pressure of hydrogen fed from the hydrogen feeder (Paragraphs [0028-0030], the density ratio is the hydrogen fill factor where the first pressure is the pressure within the tank fed from the first hydrogen feeder that is repeatably calculated),
stop the first hydrogen feeder when a higher fill factor of the first hydrogen fill factor reaches a predetermined threshold fill factor (Paragraph [0029-0030]). 
Cohen does not disclose:
A first hydrogen feeder and a second hydrogen feeder configured to feed hydrogen to the tank; and
a controller configured to control the first hydrogen feeder and the second hydrogen feeder,
wherein the controller is configured to 
calculate a second hydrogen fill factor of the tank based on an internal temperature and a second pressure of hydrogen fed from the second hydrogen feeder,
stop the first hydrogen feeder and the second hydrogen feeder when a higher fill factor of the first hydrogen fill factor and the second hydrogen fill factor reaches a predetermined threshold fill factor. 
Yoshida teaches a hydrogen filling apparatus that has:
A tank (60-5, Figure 2) configured to be filled with hydrogen (Paragraph [0026]); 
a first hydrogen feeder (101, Figure 3) and a second hydrogen feeder (102, Figure 3) configured to feed hydrogen to the tank (Abstract and Figure 2, the feeders can feed hydrogen into the tank); and
a controller configured to control the first hydrogen feeder and the second hydrogen feeder (Paragraphs [0035-0036]),
wherein the controller is configured to 
calculate the tank based on a second pressure of hydrogen fed from the second hydrogen feeder (Paragraph [0037]),
receive information including temperature and pressure about the tank from the vehicle (Paragraphs [0029] and [0035]),
stop the first hydrogen feeder and the second hydrogen feeder when a higher fill factor of the first hydrogen fill factor and the second hydrogen fill factor reaches a predetermined threshold fill factor (Paragraph [0043], the controller stops the first and second hydrogen feeder once a filling end pressure is reached).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include a first hydrogen feeder and a second hydrogen feeder configured to feed hydrogen to the tank, and a controller configured to control the first hydrogen feeder and the second hydrogen feeder, wherein the controller is configured to calculate the tank based on an internal temperature and a second pressure of hydrogen fed from the second hydrogen feeder, and stop the first hydrogen feeder and the second hydrogen feeder when a higher fill factor of the first hydrogen fill factor and the second hydrogen fill factor reaches a predetermined threshold fill factor as taught by Yoshida with the motivation to refuel multiple tanks within a vehicle at once. 
It also would have been obvious to a person having ordinary skill in the art that the hydrogen filling system of Cohen can be modified to include another hydrogen feeder to fill multiple tanks within a vehicle as seen in Yoshida where the controller can be configured to estimate the hydrogen fill factor in the first and second hydrogen feeders. 

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Youlio (US 9863583 B2) teaches a hydrogen dispensing unit that has a first hydrogen feeder, a second hydrogen feeder, a first tank, a controller, and a second tank. 
	Uchida (US 20170059089 A1) teaches a fuel gas filling system that has a first hydrogen feeder, a hydrogen fill factor, and a controller. 
	Okawachi (US 20120205003 A1) teaches a gas filling device that has hydrogen, a controller, a nozzle, a first tank, a second tank, a first hydrogen feeder, and a second hydrogen feeder.
	Inagi (US 20120216910 A1) teaches a gas charging apparatus that has a first hydrogen feeder, a first tank, a second tank, and a controller. 
	Mathison (US 20170074707 A1) hydrogen fueling comprising a first hydrogen feeder, a first tank, a second tank, and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753